DETAILED ACTION

This Office Action is in response to Application 16/726,399 filed on December 24, 2019.

Claims 1 ‐ 5 are being considered on the merits.


Notice of Pre‐AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on December 24, 2019 was filed on the mailing date of the Application 16/726,399 on December 24, 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
5. For the record, the examiner acknowledges that Oath/Declarations submitted on December 24,
2019 have been received.


Priority
6.  Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)‐(d). As required by 37 CFR 1.55, the certified copy of the foreign application submitted on February 12,
2020 has been filed in the Application 16/726,399 filed on December 24, 2019.



Drawings

The drawings filed on December 24, 2019 are accepted.









Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts  in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre‐AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre‐AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three‐prong test will be interpreted under 35 U.S.C. 112(f) or pre‐AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non‐structural term having no specific structural meaning) for performing the claimed function;


the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre‐AIA  35
U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C.

112(f) or pre‐AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre‐AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre‐AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre‐AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language

without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
“initial tool temperature setting unit” , “tool temperature estimating unit”, “amount‐of‐thermal‐ displacement estimating unit", and “thermal displacement correcting unit" in claim 5.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre‐AIA  35 U.S.C.

112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre‐ AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations)to avoid them being interpreted under 35 U.S.C. 112(f) or pre‐AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre‐AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections ‐ 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 are rejected as being unpatentable over Lefuji (US Pub. 2007/0105697), in view of

Meier (US Pub. 2019/0056711).


Regarding claim 1, Lefuji teaches:

a thermal displacement correction method for a machine tool including a tool‐mounted portion and a spindle, a tool or a position measurement sensor being removably attachable to the tool‐mounted portion, the spindle being rotatable with the tool mounted (Abstract), the method comprising:
estimating a temperature of the tool or the position measurement sensor based on the initial tool temperature and a temperature of the spindle (Fig 5, step s4 , para [0054]; see also para [0052]);
estimating an amount of thermal displacement of the tool or the position measurement sensor with a preliminarily set tool thermal displacement estimation formula depending on the temperature estimated at the preceded estimating (para [0058]); and
moving a feed shaft of the machine tool based on the estimated amount of thermal displacement to perform a correction (paras [0058] – [0059]), wherein
the temperature of the tool or the position measurement sensor is estimated with the tool‐ mounted portion temperature, the initial tool temperature of the tool or the position measurement sensor, and the preliminarily set tool temperature estimation formula (para [0054]),

Lefuji specifically teaches (underlines and red boxes are added by the Examiner for emphasis):


Application/Control Number: 16/726,399                                                                                                      Page 7
Art Unit: 2115

[0054] Then, the tool temperature estimating unit 14 estimates the tool temperature directly before use

(directly before attachment of the tool to the spindle) (current) on the basis of the read temperature

directly after use and the recognized lapse of time from the previous use (step S4), and then reads a

temperature of the spindle stored in the spindle temperature storage unit 13 (step S5). It should be

noted that the estimation of the tool temperature in the step S4 is performed on the basis of the

empirically obtained relationship, the experimentally obtained relationship, and a relationship set

foreach tool, for example.

[0058] The correction setting unit 16 estimates a thermal displacement axially occurring in the tool on

the basis of the tool temperature during use stored in the tool temperature storage unit 15, and sets a

correction amount for canceling it. It should be noted that the estimation of the tool temperature is

performed on the basis of the empirically obtained relationship, the experimentally obtained

relationship, and a relationship set for each tool, for example.



[0059] The correction executing unit 17 transmits the correction amount set by the correction setting

unit 16 to the drive controlling unit 23 to thereby execute a correction of the target shifting position

along the Z‐axis of the spindle device 31. Thus, the drive controlling unit 23 corrects the target shifting

position of the spindle device 31 along the Z‐axis on the basis of the correction amount transmitted

from the correction executing unit 17, and generates a driving instruction signal on the basis of the

corrected target shifting position, etc.


but, Lefuji does not explicitly disclose:

setting an initial tool temperature of the tool or the position measurement sensor at a time point when the tool or the position measurement sensor is mounted to the spindle using any information of a use history of the tool or the position measurement sensor, a temperature of the tool or the  position measurement sensor before the tool or the position measurement sensor is mounted to the spindle, a body temperature of the machine tool, and an ambient temperature of the machine tool;
the temperature of the spindle is measured by a temperature sensor mounted to the spindle, then a tool‐mounted portion temperature of the spindle is estimated from the measured temperature of the spindle and a tool‐mounted portion temperature estimation formula being set differently depending on whether the spindle rotates or stops.

However, Meier teaches:

setting an initial tool temperature of the tool or the position measurement sensor at a time point when the tool or the position measurement sensor is mounted to the spindle using any information of a use history of the tool or the position measurement sensor, a temperature of the tool or the  position measurement sensor before the tool or the position measurement sensor is mounted to the

spindle, a body temperature of the machine tool, and an ambient temperature of the machine tool

(Meier: para [0046];see also para [0003]);

the temperature of the spindle is measured by a temperature sensor mounted to the spindle, then a tool‐mounted portion temperature of the spindle is estimated from the measured temperature of the spindle and a tool‐mounted portion temperature estimation formula being set differently depending on whether the spindle rotates or stops (Meier: Fig 1, paras [0040] – [0041]).

Meier specifically teaches (underlines and red boxes are added by the Examiner for emphasis):

[0046] FIG. 2 shows a schematic representation of the embodiment of the machine tool 1 according to

FIG. 1, having a spindle temperature adjustment tool 15 mounted to the spindle 3. Thus, the spindle

temperature adjustment tool 15 is exchanged against the geometrical probe 5. Identical or functionally

equivalent elements are denoted with same reference numerals, such that insofar reference is made

to the description given above. The spindle temperature adjustment tool 15 is preferably mounted to

the spindle 3 in the probe fetch waiting state depending on the at least one temperature parameter. In

particular, the spindle temperature adjustment tool 15 may be mounted to the spindle 3 if the

temperature value measured by the temperature sensor 11, in particular a first, initial temperature

value, is higher than a predetermined adjustment tool temperature limit, and/or if a time derivative of a

sequence of the temperature values measured by the temperature sensor 11 is lower than a

predetermined adjustment tool derivative limit. A time needed for the spindle 3 to cool down can be

reduced by mounting the spindle temperature adjustment tool 15 into the spindle 3, or the spindle 3

may be thermalized, i. e. brought to and/or maintained at a certain temperature, by the spindle

temperature adjustment tool 15.



[0040] Typically, when the geometrical probe 5 is attached to the spindle 3 and used for position measurement at a workpiece, the spindle 3 is in a non‐rotating state. The machine tool 1 preferably has a tool magazine comprising at least one machining tool or a plurality of machining tools for machining a workpiece, wherein the at least one machining tool and the geometrical probe 5 can be—preferably automatically—exchanged against each other. When the spindle 3 is used for machining the workpiece

with a machining tool, e.g. a miller, a drill bit, a reamer, or another appropriate machining tool, the

spindle 3 is in a rotating state. During the machining operation, the spindle 3 heats up, in particular due

to heat generated in at least one spindle bearing 9 and/or a spindle motor not shown in FIG. 1, and

further by the heat generated in a contact area of the machining tool and the workpiece. This generated

heat causes at least an expansion of a spindle shaft length as measured along a length axis L of the spindle 3, typically a deformation of the complete spindle 3 in more than one direction, typically in all directions, which afterwards, when the geometrical probe 5 is mounted into the spindle 3 directly after

In order to avoid this problem, the spindle 3 should be allowed to cool down

into a thermally stable state prior to fetching the geometrical probe 5 and in particular prior to using the

geometrical probe 5 for position measurement. This introduces nonproductive downtime for a user of

the machine tool 1, such that it is desirable to reduce a waiting time prior to fetching the geometrical

probe 5 as much as possible.

[0041] In order to achieve this objective, the machine tool 1 has at least one temperature sensor 11

which is arranged and configured to measure a spindle temperature value. In the embodiment

schematically shown in FIG. 1, the temperature sensor 11 is located in the region of the spindle bearing

9, which in particular is a spindle front bearing, which particularly corresponds to a heat spot of the

spindle 3, in particular if the bearing is a mechanical bearing, particularly a roller bearing or a ball

bearing. The temperature sensor 11 may be located in a distance to the bearing 9, and in particular

closer to the spindle motor, if the bearing 9 is a non‐contact bearing like a magnetic bearing or an air bearing. In the embodiment shown, the temperature sensor 11 is arranged in a stator housing the spindle 3. Further, the temperature sensor 11 or a further temperature sensor may preferably be located in the spindle 3 itself, in particular in the spindle shaft. The temperature sensor 11 is operatively

connected to a control device 13, the control device 13 being configured to carry out a method as

further detailed below.


sensor. The one of ordinary skill in the art would have been motivated to do so in order to take account of the possible displacement of a tip of the tool mounted into the spindle in at least on direction, without inducing errors by transient thermal behaviors, thereby leading to more meaningful results for temperature measurements of the tool and spindle (Meier: paras [0003] –[0005], [0019]).





Regarding claim 2, modified Lefuji teaches all the limitations of claim 1. Modified Lefuji further teaches and Lefuji also teaches wherein:
the tool‐mounted portion temperature estimation formula is set to have respective different formulae depending on whether a tool exchange is performed and whether the tool is mounted to the spindle after the rotating spindle is stopped (Lefuji : para [0006]).

Regarding claim 3, modified Lefuji teaches all the limitations of claim 1. Modified Lefuji further teaches and Lefuji also teaches wherein:
the tool‐mounted portion temperature estimation formula is expressed by a first‐order lag expression using the temperature of the spindle as an input (Lefuji: para [0058]).


the tool temperature estimation formula and the tool thermal displacement estimation formula use estimation formulae according to a type of the tool or the position measurement sensor (Lefuji: para [0062]).

Regarding claim 5, modified Lefuji teaches a thermal displacement correction method for a machine tool. Therefore, modified Lefuji teaches a thermal displacement correction apparatus for a machine tool.

Conclusion

The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

Maekawa (US Pub. 2012/0123586): teaches use of thermal displacement compensation method.

Senda (US Pub. 2008/0215178 ): teaches temperature sensor mounted to a spindle.

Maekawa (US Pat. 11,249,454): teaches selecting thermal estimation formula based on state of a sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272‐8160. The examiner can normally be reached on 8:30 am ‐ 5pm.
Examiner interviews are available via telephone, in‐person, and video conferencing using a USPTO supplied web‐based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
THOMAS LEE, can be reached on (571) 272‐3667. The fax phone number for the organization where this application or proceeding is assigned is 571‐273‐8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair‐ my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866‐217‐9197 (toll‐free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800‐786‐ 9199 (IN USA OR CANADA) or 571‐272‐1000.
/A.M./
Examiner, Art Unit 2115
02/26/2022

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115